Citation Nr: 9909027	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 624 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The appellant has served on active duty beginning in 
September 1976 and continuing to the present.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 letter from the Adjudication 
Officer of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
appellant did not meet the eligibility requirements for 
education benefits under Chapter 30, Title 38, United States 
Code.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant had active service from September 1976 to 
the present, and served more than 180 days of active duty, 
part of which was prior to January 1, 1977, before his entry 
into the United States Coast Guard Academy.

3.  The appellant graduated from the United States Coast 
Guard Academy and received a commission in 1983.

4.  The appellant has continuous active service from 
September 1976 to the present, without interruption.

5.  The appellant has not taken advantage of any potential 
eligibility for educational assistance benefits while in 
service.

6.  The appellant completed the requirements for a secondary 
school diploma prior to January 1, 1990.

7.  The appellant continues on active duty.



CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3452, 5107 (West 
1991); 38 C.F.R. §§ 21.7020; 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is eligible for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, (Chapter 30 benefits) because his active service 
prior to his entry into the United States Coast Guard Academy 
(Coast Guard Academy) exempt him from the bar to eligibility 
placed on claimants commissioned from a service academy after 
December 31, 1976.  The appellant's contentions constitute a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  

The facts in this case are not in dispute.  The appellant 
served on active duty from September 1976 to the present.  He 
entered the Coast Guard Academy in 1979 and graduated and was 
commissioned in 1983.  He has had continuous, uninterrupted 
active duty service since September 1976, and continues on 
active duty.  Information from the Department of Defense 
indicates that he had not taken advantage of any educational 
assistance benefits during his active duty.

As noted above, the appellant claims eligibility for Chapter 
30 benefits based on an exemption to the bar for claimants 
commissioned from a service academy after 1976.  More 
specifically, the appellant asserts that his eligibility for 
educational assistance benefits pursuant to Chapter 34, Title 
38, United States Code (Chapter 34 benefits) serves as a 
basis to establish his eligibility for Chapter 30 benefits, 
and that his service prior to entering the academy is the 
grounds for both his Chapter 34 eligibility and his exemption 
to the ban.  38 U.S.C.A. § 3452(a) (1) (West 1991); 38 C.F.R. 
§ 21.7044(d) (1998).  The RO determined that his Coast Guard 
Academy commission precluded entitlement to Chapter 30 
benefits.  38 U.S.C.A. § 3011(c)(2) (West 1991).

Chapter 34, Title 38, United States Code, established 
benefits for appellants with more than 180 days of active 
duty, any part of which occurred between January 31, 1955, 
and January 1, 1977.  38 U.S.C.A. § 3452(a)(1) (West 1991).  
Specific entitlement computations are based on duration of 
service during this time period.  38 U.S.C.A. § 3461(a) (West 
1991).  In the case before us, the Board notes that prior to 
entering the Coast Guard Academy, the appellant had more than 
180 days of service, beginning in September 1976.  The Board 
finds that service constitutes more than 180 days of active 
duty, part of which occurred prior to January 1, 1977.  Thus, 
the appellant meets the criteria for eligibility for 
educational benefits pursuant to Chapter 34.

Claimants eligible for Chapter 34 benefits may establish 
eligibility for Chapter 30 benefits under certain conditions.  
The requirements for such eligibility, based solely on active 
duty, are found in 38 C.F.R. § 21.7044(a), which provides:

An individual may establish eligibility 
for basic educational assistance based on 
service on active duty under the 
following terms, conditions, and 
requirements-
(1)  The individual must have met the 
requirements of 38 U.S.C. chapter 34, as 
in effect on December 31, 1989, 
establishing eligibility for educational 
assistance allowance under that chapter; 
(2)  As of December 31, 1989, the 
individual must have entitlement 
remaining for educational assistance 
allowance under 38 U.S.C. chapter 34; 
(3)  The individual must either--
(i)  Complete the requirements of a 
secondary school diploma or an 
equivalency certificate before January 1, 
1990, or 
(ii)  Successfully complete the 
equivalent of 12 semester hours in a 
program leading to a standard college 
degree, which may be done at any time. 
(4)  After June 30, 1985-
(i)  The individual must serve at least 
three years continuous active duty in the 
Armed Forces, or 
(ii)  The individual must be discharged 
or released from active duty-
(A) For a service-connected disability, 
or 
(B) For a medical condition which 
preexisted the individual's service on 
active duty and which VA determines is 
not service connected, or 
(C) Under 10 U.S.C. 1173 (Hardship 
discharge), or 
(D) For the convenience of the Government 
provided the individual completes at 
least 30 months of active duty, or
(E) Involuntarily for convenience of the 
government as a result of a reduction in 
force, as determined by the Secretary of 
the military department concerned in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy, or 
(F) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of each military department in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy;
(5)  Upon completion of the requisite 
active duty service the individual must 
either-
(i) Continue on active duty, or 
(ii) Be discharged from active duty with 
an honorable discharge, or 
(iii) Be released after service on active 
duty characterized by the Secretary 
concerned as honorable service and 
(A) Be placed on the retired list, or 
(B) Be transferred to the Fleet Reserve 
or Fleet Marine Corps Reserve, or 
(C) Be placed on the temporary disability 
retired list, or 
(iv) Be released from active duty for 
further service in a reserve component of 
the Armed Forces after service on active 
duty characterized by the Secretary 
concerned as honorable service; and 
(6) The individual must have been on 
active duty at any time during the period 
beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active 
duty without a break in service.

Based on the evidence of record, the Board finds that the 
appellant satisfies each of these criteria.  In this case, 
the appellant meets the first requirement, as he is eligible 
for Chapter 34 benefits, as discussed above.  He meets the 
second requirement, as he has not used any of his entitlement 
while on active service, and therefore, had entitlement left 
as of December 31, 1989.  He meets the third requirement, as 
he entered the Coast Guard Academy in 1979, and thus had a 
high school diploma or its equivalent at this time, well 
before January 1, 1990.  The appellant meets the fourth 
requirement by having three years of continuous service after 
June 30, 1985.  Moreover, he has continued on active duty 
after having the requisite active duty service, thus meeting 
the fifth requirement.  Finally, he meets the sixth 
requirement, as he was on active duty throughout the period 
from October 1984 to July 1985, and continues on active duty 
at present.

Despite the appellant's satisfaction of the above 
requirements, the regulations disqualify from eligibility for 
Chapter 30 benefits a claimant who receives a commission as 
an officer from a service academy, to include the Coast Guard 
Academy, after December 31, 1976.  38 C.F.R. § 21.7044(c) 
(1998); see also 38 U.S.C.A. § 3011(c)(1) (West 1991).  Since 
the appellant graduated from the Coast Guard Academy in 1983, 
this provision bars his receipt of Chapter 30 benefits.  

Nonetheless, an individual who has met the requirements for 
educational assistance pursuant to § 21.7044(a) before 
receiving a commission as an officer in the Armed Forces upon 
graduation from a service academy is exempted from the 
restriction of § 21.7044(c), and retains his eligibility for 
educational benefit pursuant to Chapter 30.  38 C.F.R. 
§ 21.7044(d) (1998).

The outcome of this case turns on whether the exemption in 
§ 21.7044(d) applies to the appellant.  The requirement that 
the appellant satisfy the criteria in § 21.7044(a) before 
receiving his commission would preclude the appellant from 
taking advantage of this exemption, however, because his 
commission was in 1983, and the sixth requirement in 
§ 21.7044(a) requires active service at any time during the 
period beginning October 19, 1984 and ending July 1, 1985.  
See 38 C.F.R. § 21.7044(a)(6) (1998).  In addition, 38 C.F.R. 
§ 21.7044(a)(4) contains a requirement that must be met after 
June 30, 1985, which is also after the appellant received his 
commission.  Thus, the appellant could not meet all the 
requirements of 38 C.F.R. § 21.7044(a) before he received his 
commission.

The appellant has argued that a mistake has been made in 
denying him eligibility for Chapter 30 education benefits, 
and that he does not believe that Congress intended to deny 
educational assistance to Vietnam Era service members who 
later graduated from service academies.  The Board does 
acknowledge that the interplay between the eligibility 
requirements for Chapter 34 benefits -- that claimants must 
have served more than 180 days, with at least one day prior 
to January 1, 1977 - and the requirements in 38 C.F.R. 
§ 21.7044(a) - which include some active service during the 
period from October 19, 1984, to July 1, 1985 and a 
requirement that must be met after June 30, 1985 -- means 
that, in order to qualify for Chapter 30 benefits, a claimant 
would need service before January 1, 1977, and would have to 
receive his commission after June 30, 1985.  The service 
academies' requirements for admission are such that the 
likelihood of a claimant with service before January 1, 1977, 
(as required for Chapter 34 benefits) qualifying to attend a 
service academy so that the commission would be received 
after June 1985 (as required for Chapter 30 benefits) is 
improbable.  

The Board notes Supreme Court decisions holding that 
statutory interpretations that produce unjust or absurd 
results should be rejected.  See Perry v. Commerce Loan, Co., 
383 U.S. 392, 400 (1966); Dunn v. Commodities Futures Trading 
Comm'n, 519 U.S. 465 (1997) (if the text is unambiguous, no 
further interpretation is required, unless the text produces 
a manifestly absurd result).  The Board is bound, 
nonetheless, in its decisions by VA regulations.  38 U.S.C.A. 
§ 7104(c).  Thus, the Board must conclude that the appellant 
does not meet the requirements for benefits pursuant to 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3452, 5107 (West 1991); 38 C.F.R. §§ 21.7020; 
21.7044 (1998).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 2 -


